Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application. Claims 1, 2, and 20 are original; and claims 3-19 are withdrawn.
Response to Amendment
The amendment dated 11 March 2022 has been entered into the record.
Response to Arguments
Applicant argues that changing the position of the second quarter wave plate in the device disclosed by prior art reference of record Wang would result in an optical path within the device that would result in light leakage in the black state. Applicant supports its argument by illustrating, on page 6 of its response dated 11 March 2022, that the optical path in Wang in both the black and white states would be identical. This argument is not persuasive. Firstly, applicant’s illustration, at a minimum, does not consider the effect that the liquid crystal layer would have on the optical path. When the liquid crystal molecules are switched on, the birefringence of the liquid crystal layer would result in light traveling through the liquid crystal as being subjected to a retardance that is different from when the liquid crystals are switched off.  Hence, the optical paths in the black and white states in Wang will differ. Moreover, paragraph 24 of Wang states in pertinent part: “[t]his combination makes the reflective area present a good dark state when no voltage is applied.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN109164627), of record.
Re: claim 1, Wang discloses a first substrate 5 and a second substrate 9 facing the first substrate (Fig. 1); a liquid crystal layer 7 disposed between the first substrate and the second substrate (Fig. 1); a first linear polarizer 1 disposed on a side of the first substrate facing away from the liquid crystal layer 7 (Fig. 1) and having an absorption axis extending along a first direction (para. 26); a second linear polarizer 13 disposed on a side of the second substrate 9 facing away from the liquid crystal layer 7 (Fig. 1) and having an absorption axis extending along a direction perpendicular to the first direction at a front viewing angle (para. 26); a first quarter-wave plate 3 disposed at the side of the first substrate facing away from the liquid crystal layer 7 (Fig. 1); a second 
While Wang does not explicitly disclose that the second quarter-wave plate is disposed between the first substrate and the liquid crystal layer, Wang does disclose that the second quarter-wave plate is disposed in the optical stack such that incoming light will pass through two quarter-wave plates. In addition, there is no evidence of record indicating that the specific placement of the second quarter-wave plate between the first substrate and the liquid crystal layer imparts a characteristic to light transmitted therein that would not otherwise be present by having the second quarter-wave plate be located elsewhere in the optical stack. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Re: claim 20, Wang discloses the limitations of claim 1, and Wang further discloses a display device (Fig. 1; para. 24).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prior art reference Smith (US 2020/0257166) discloses an in-cell quarter wave retarder 94 disposed between the first substrate 104 and liquid crystal layer 40 (Fig. 17).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871